In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00053-CV
                               __________________


                  CITY OF BEAUMONT, TEXAS, Appellant

                                          V.

                          JAMES MATHEWS, Appellee

__________________________________________________________________

                On Appeal from the 60th District Court
                      Jefferson County, Texas
                     Trial Cause No. A-192,887
__________________________________________________________________

                           MEMORANDUM OPINION

      The City of Beaumont appeals from a judgment overturning an award the

parties obtained earlier in an arbitration involving an employment dispute between

James Mathews Jr. 1 and the City Beaumont. In its judgment, the trial court


      1When     in the trial court, Mathews filed the suit using the name “James
Mathews,” rather than using his formal name. No one complained of that error in the
trial court, and no one complains of it here. Accordingly, we disregard the error. Tex.
R. App. P. 44.1(a) (error disregarded unless the error caused the rendition of an
                                           1
overturned the arbitrator’s award, which favored the City, after finding the arbitrator

lacked jurisdiction over the dispute and exceeded its jurisdiction when deciding the

dispute. The trial court also found the City procured the award through fraud,

collusion, or by employing other unlawful means. The City argues the appellate

record proves, as a matter of law, that the arbitrator acquired subject-matter

jurisdiction over the dispute and did not exceed his jurisdiction in resolving the

arbitrable issues in the City’s favor. The City also argues that no evidence supports

the trial court’s findings the City procured the award through fraud or collusion

based on the fact that it filed a pretrial motion to dismiss the arbitration proceedings

in the arbitration or because the arbitrator heard and denied its motion.

   After the trial court signed the judgment in the appeal Mathews filed complaining

of the award issued by the arbitrator, the City appealed. On appeal, the City filed a

brief, which raises thirteen issues but all of them are based on one of three themes:

(1) As a matter of law, the appellate record establishes the arbitrator possessed

subject-matter jurisdiction over the dispute when it was in arbitration; (2) the

appellate record proves the arbitrator did not exceed his jurisdiction when deciding

the dispute as a matter of law; and (3) legally insufficient evidence supports the trial




improper judgment or prevented the appellant from properly presenting the case to
the court of appeals).
                                      2
court’s findings that the City procured the award by engaging in acts of fraud, acts

of collusion, or any other unlawful act.

   For the reasons explained below, we reverse the trial court’s judgment and render

the judgment the law and the facts required the trial court to render: a judgment

confirming the arbitrator’s award. 2

   I. Background

      A. The Municipal Civil Service Act

      In October 2008, within days of the date the City of Beaumont, through the

Chief of the City’s Fire Department, notified Mathews of her decision to terminate

his job, Mathews demanded arbitration. To challenge Chief Huff’s decision

terminating him from his job, Mathews demanded arbitration pursuant to a special

arbitration proceeding known as the Municipal Civil Service Act (the Act or the

Civil Service Act). The Act allows firefighters and police officers, when employed

in municipalities subject to the Act, to appeal a municipality’s decision terminating

or suspending the officer and challenge the decision in one of two forums, either by

appealing to the municipality’s Civil Service Commission (an entity whose members

are first chosen by the municipality’s chief executive officer, subject to later

approval by council), or by appealing to an independent-third-party-hearing



      2Tex. R.   App. P. 37.3(c).
                                           3
examiner (whom for convenience will call a neutral arbitrator or the arbitrator), an

individual the parties are to select under procedures that are also in the Act. 3 Should

the firefighter appeal to an arbitrator, the Act allows either party to appeal from the

arbitrator’s final award by appealing the decision and award issued in the arbitration

proceeding to a district court.4 While both of the parties to the arbitration have the

right to appeal the award to a district court, the Legislature severely restricted the

review available to courts in the review they are authorized to conduct in deciding

whether to reverse or confirm the award that resulted from the arbitration. For

instance, the scope of appellate review given the district courts to review such

awards does not authorize the court to review the arbitration award for legally or

factually sufficiency or to decide if the evidence the arbitrator admitted in the hearing

would have been admissible had the dispute been tried before a court. The

Legislature created those restrictions in the Act by making arbitration awards

reviewable in district courts for the purpose of allowing the district court to decide

only if the arbitrator in issuing the award in arbitration “was without jurisdiction or

exceeded [his] jurisdiction or that the [award] was procured by fraud, collusion, or

other unlawful means.”5


      3Tex.   Loc. Gov’t Code Ann. § 143.053(d) (procedures for an appeal to the
Civil Service Commission); § 143.057 (appeals to neutral arbitrators).
       4Id. § 143.057(j).
       5Id.

                                       4
        B. The City’s Termination of its Employment Relationship with James
           Mathews, a Firefighter

        In October 2008, Ann Huff, at that time the Chief of the City of Beaumont

Fire Department, discharged Mathews for cause after conducting a formal

investigation into a rear-end collision involving Mathews that occurred on June 9,

2008. In the collision, Mathews was rear-ended by Jeremiah Freeman shortly after

stopping with other traffic at a light. After the wreck, Mathews followed Freeman

from the scene of the collision. When Freeman stopped, Mathews reportedly got out

of his truck, approached Freeman, and struck Freeman one or more times with his

fist.

        Even though the collision occurred while Mathews was not on duty, many of

the rules of conduct the Department has apply to firefighters even when they are not

on duty. Mathews has never disputed the rules of conduct applied to him in the June

2008 collision, even though the collision occurred when he was not on duty. Chief

Huff opened a formal investigation into Mathews’ alleged altercation with Freeman.

Mathews told Chief Huff that while he followed Freeman, he never struck him with

his fist when Freeman stopped on an access road next to Interstate 10. Mathews

claimed that he simply held Freeman on the ground while waiting for police. Yet

Chief Huff learned later that one of the police officers who came to the scene where

Freeman stopped his truck claimed he saw Mathews strike Freeman several times

                                         5
with his fist before the officer separated the men when breaking up their fight.

Mathews told Chief Huff he followed Freeman because he thought Freeman was

intoxicated, was a danger to others driving on city streets, and that’s why he decided

to follow Freeman from the scene of their collision to the location where Freeman

stopped.

      The arbitrator admitted and considered a written statement that Freeman gave

police about what he said occurred on June 9. According to Freeman, after leaving

the scene of the rear-end collision, he stopped his truck on an access road to Interstate

10. After stopping and leaving the truck, Mathews ran up to him and began hitting

him with his fist.

      The City’s 911 operator received several calls from callers who reported

seeing a red truck (later shown to be the truck driven by Mathews) attempting to

catch a white truck (the truck driven by Freeman). One of those callers told the 911

operator they saw a man get “out of the truck and [] hitting somebody.” Transcripts

of these phone calls, along with the police reports about the incident, were admitted

into the evidence the arbitrator conducted in the appeal Mathews filed in the

arbitration forum when he exercised his right to challenge Chief Huff’s decision

discharging him from his job.

      The evidence in the appellate record also shows that Deputy Constable Donald

Jackson approached a red truck and a white truck after noticing the trucks stopped
                                      6
on an access road to Interstate 10. According to Deputy Jackson’s official report, the

man in the white truck (later identified as Freeman) left his truck and approached

Mathews’ red truck. Deputy Jackson also testified in the arbitration proceeding. At

the hearing, he testified that he saw Mathews, the induvial he described as the

aggressor, strike Freeman several times with his fist in a confrontation that he

witnessed after stopping on the access road on June 9. Deputy Jackson’s report of

what he saw is among the exhibits admitted in the hearing the arbitrator conducted

in Mathews’ appeal. Deputy Jackson’s report states: “Mathews exited as well and

ran up to Freeman, Mathews began punching Freeman several times with a closed

fist; striking him several times in the face. Freeman fell to the ground between the

two trucks and Mathews continued punching him.” When he noticed Mathews on

the ground on top of Freeman, Deputy Jackson left his patrol car and then broke up

the fight.

       In September 2008, a Jefferson County Grand Jury indicted Mathews,

charging him with an aggravated assault. The indictment for aggravated assault on

the June 9 incident states: Mathews, on or about June 9, “intentionally and

knowingly threatened imminent bodily injury to JEREMIAH STONE FREEMAN

with the use of a deadly weapon,” his truck.

       On October 7, 2008, Chief Huff notified Mathews of her decision terminating

his employment with the Department. Huff gave Mathews a written notice of
                                    7
termination. The written notice explains the grounds Chief Huff relied on when she

decided to discharge Mathews for cause. As to the grounds for dismissal, the formal

notice of dismissal states:

      (1) “conviction of a felony or other crime involving moral turpitude;”
      (2) “acts showing lack of good moral character;”
      (3) “conduct prejudicial to good order;” and
      (4) “violation of an applicable fire or police department rule.”

The language Chief Huff used in the formal notice tracks the language in the Act,

which authorizes municipalities to terminate officers on any one of the grounds listed

in the Act for good cause. 6

      The appellate record shows that Mathews consulted with Firefighters Local

399 before deciding what forum he wanted to hear the appeal he filed to challenge

Chief Huff’s decision terminating him from his job. On October 10, 2008, after

consulting with his union about how to proceed, Mathews sent the Beaumont Civil

Service Commission (the Commission) a notice of appeal. The notice of appeal

demands that the appeal be heard by a neutral arbitrator. Mathews signed the notice

of appeal, and it states:

      In accordance with the provisions of . . . Chapter 143, specifically but
      not limited to Sections 143.010, 143.053, 143.056, and 143.057, I
      hereby request a hearing before an independent third party hearing
      examiner.”7

      6See  id. § 143.051(1), (6), (8), (12).
      7The Act    provides that the independent hearing examiner is to be selected by
the parties from a list of qualified neutral arbitrators provided by either the American
                                             8
      In demanding his arbitration be heard by a neutral arbitrator, Mathews relied

on the advice of Firefighters Local 399, which knew the Collective Bargaining

Agreement (Agreement) between the City and Firefighters Local 399 authorized

Mathews to challenge the City’s decision to discharge Mathews to either the

Commission or to a neutral arbitrator. The Agreement is in the record and allows

members of Local 399 to challenge disciplinary suspension, including a firefighter’s

termination for cause based on one or more of the causes authorized under the Act,

to discipline its firefighters. Under the Agreement, the firefighters like Mathews may

“choose to file his/her appeal/grievance through either the contract grievance

procedure or through the provisions of” the Civil Service Act, “but not both.”

      C. First Arbitration Award in 2009, Reversed on Appeal

      In 2009, the appeal Mathews brought to a neutral arbitrator was decided by an

arbitrator named Don B. Hays. But Hays ruled on the appeal in the arbitration

proceeding and reinstated Mathews without conducting an evidentiary hearing, as




Arbitration Association (AAA) or the Federal Mediation and Conciliation Service.
Id. § 143.057(d). In the opinion, we will refer to the hearing examiner, selected by
the parties under the procedures in the Act, as the neutral arbitrator or as the
arbitrator, as for our purposes the terms independent-hearing examiner, neutral
arbitrator, and arbitrator all mean the same thing.

                                          9
required by the Act. 8 The City appealed the award and decision issued by Hays to

the 60th District Court, complaining that Hays exceeded his jurisdiction by rendering

an award without first conducting an evidentiary hearing. The 60th District Court

rejected the argument, and the City, in 2011, appealed the trial court’s judgment

confirming the arbitration award in an appeal decided in the Ninth Court of Appeals.9

In the 2011 appeal, the Court held that Hays exceeded his jurisdiction by reinstating

Mathews without first conducting an evidentiary hearing in the arbitration forum.10

In addition, in the 2011 appeal (which we will refer to as Mathews I) the Court found

no merit in Hays’ conclusion in the arbitration proceeding (or that of the 60th District

Court) that Chief Huff’s notice of dismissal failed to inform Mathews of the grounds

she relied on when she terminated him for cause. We specifically explained Chief

Huff’s formal notice notified Mathews of both the grounds for his dismissal and the

rules of the Department Chief Huff relied on when she discharged Mathews for

cause. 11 Consequently, in Mathews I, we reversed the trial court’s judgment and



      8City of  Beaumont v. Mathews, No. 09-10-00198-CV, 2011 Tex. App. LEXIS
7059 (Tex. App.—Beaumont Aug. 11, 2011, no pet.) (in an appeal filed by the City
from a judgment of the 60th District Court, concluding the independent hearing
examiner exceeded his jurisdiction when he reinstated Mathews to his employment
with the City before he conducted an evidentiary hearing in Mathews’ appeal of the
City’s decision removing him from his job).
      9Id.
      10Id. at *5.
      11Id. at *5-*6.

                                        10
remanded the case to the trial court for further proceedings consistent with the

Court’s opinion. 12 Based on those instructions, the 60th District Court then

remanded the proceedings to Hays to allow him to conduct the required evidentiary

hearing before ruling on or deciding Mathews’ appeal.

      D. Second Arbitration Award, August 2012

      On remand, the parties selected another neutral arbitrator. The parties have

not explained the reasons they changed arbitrators, but neither party complained at

trial or in this appeal that the second arbitrator, Richard F. Dole, Jr., was not chosen

under procedure for selecting neutral arbitrators in the Act.

      On remand, the City, by motion, moved to dismiss the arbitration proceedings.

The City attached numerous exhibits to its motion, which argues that Mathews, by

suing the City and city officials in federal court on matters related to his termination,

had elected his sole remedy on his claims for wrongful discharge by seeking a

remedy in federal court. The City’s motion concludes that Dole, due to Mathews

suing the City and its officials in federal court, did not have jurisdiction over the

appeal Mathews filed in the arbitration forum.




      12Id.at *6 (explaining that Hays reinstated Mathews without ever conducting
an evidentiary hearing even though Chief Huff’s notice sets out what she claimed
Mathews did that violated the Fire Department’s rules).
                                        11
      In March 2012, Dole considered the City’s motion in a hearing he conducted

by telephone. In a written order, Dole denied the City’s motion and rejected the

City’s election of remedies argument, which assert Dole no longer had jurisdiction

over the appeal Mathews filed to challenge Chief Huff’s decision terminating him

from his job.

      In May 2012, Dole conducted a two-day evidentiary hearing on the merits of

the issues the parties raised in the appeal Mathews filed in the arbitration forum. Ten

witnesses testified in the two-day hearing. During the hearing, Dole admitted into

evidence many of the same exhibits the City had attached to its pretrial motion to

dismiss, the motion Dole, two months earlier, had denied. Several months after

conducting the two-day final hearing, Dole issued a final award. His written

decision, which fully explains his award, is forty-eight pages long. Dole’s award

turns on Dole’s view that the preponderance of the evidence admitted in the hearing

shows that Mathews struck Freeman with his fist after the men stopped their trucks.

And Dole concluded, from the evidence, that Mathews violated the Fire

Department’s Code of Conduct based on his conclusion that Mathews did not tell

Chief Huff the truth about what happened after he approached Freeman on the access

road to Interstate 10 during the formal investigation she conducted to find out what

happened that day.


                                          12
      E. Mathews’ Appeal of the 2012 Arbitration Award

      Two weeks after Dole issued his award, in a suit filed with the Jefferson

County District Clerk, Mathews challenged Dole’s decision and award by appealing

to a district court, an appeal authorized by the Act. According to the Original Petition

Mathews filed with the District Clerk, the trial court had jurisdiction over his appeal

because Mathews “elected to appeal to an independent third party hearing examiner

as provided for by [section] 143.057” of the Act. 13 Mathews asked the trial court in

his petition to vacate the award that Dole issued based on Mathews’ allegation that

Dole, before conducting the final two-day hearing, had considered evidence in a

pretrial hearing he conducted on the City’s motion to dismiss. The appeal Mathews

filed with the District Clerk was later assigned to the 60th District Court. 14

      In October 2013, both parties moved for summary judgment on the appeal

assigned to the 60th District Court. But the trial court never ruled on those motions.

Instead, in September 2019, nearly six years after Mathews filed his appeal and

challenged Dole’s award, the City, by motion, asked the trial court to decide the case

on the evidence “submitted to the [district court].” The City argued that both parties


      13Tex. Loc. Gov’t Code Ann. § 143.057(j).
       14The District Clerk first assigned Mathews’ case to the 58th District Court.

On Mathews’ motion, the judge of the 58th District Court transferred the case to the
60th District Court, since that is the court that had handled the 2009 appeal that
involved the appeal of an award in this same dispute from a different neutral
arbitrator.
                                          13
had submitted all the evidence they had and could offer nothing more than that

already before the trial court in the pleadings the parties filed beginning in 2012

when Mathews filed suit.15 In November 2019, the trial court heard the City’s motion

to submit the case on the record and agreed to try the case on the evidence in its file.

Even so, the trial court told the parties they could supplement the record with

additional evidence if they wanted to do so before the court resolved the dispute.

      In December 2019 and January 2020, the parties filed more evidence with the

District Clerk. In January 2020, the trial court signed a final judgment, which the

judgment recites is based on the evidence in the record. In its judgment, the 60th

District Court overturned the arbitrator’s award and ordered Mathews reinstated to

his job with back pay and benefits. To support that ruling, the 60th District Court (1)

held that Dole lacked subject-matter jurisdiction over Mathews’ appeal, (2) found

that Dole exceeded his jurisdiction in Mathews’ appeal when rendering an award

based on Chief Huff’s 2008 notice of dismissal rather than relying on her later, 2011

inter-office memo, which reinstated the dismissal based on this Court’s ruling

vacating Huff’s order of reinstatement in Mathews I, and (3) found the City procured

Dole’s award “by fraud, collusion, or other unlawful means.”



      15To be clear, the delay between September    2012 and December 31, 2016, are
not attributable to the current presiding judge of the 60th District Court, as he did
not take office until January 1, 2017.
                                         14
      Later, the trial court issued written findings of fact and conclusions of law in

support of its judgment. Among the trial court’s findings, the trial court found that

based on its review of the evidence “Mathews did not use his fist(s) to ‘punch’

Freeman” after Freeman rear-ended Mathews in June 2008. Shortly thereafter, the

trial court signed a final judgment, which makes only minor corrections, not relevant

here, to the court’s earlier final judgment. The City exercised its right to appeal from

the final judgment by filing a timely notice of appeal.

      After perfecting its right to appeal, the City filed a brief in which it raises

thirteen issues for our review. We need not address the issues separately since they

revolve around redundant arguments based on one or more of the following three

themes: (1) As a matter of law, the record proves that Dole, as the neutral arbitrator,

had subject-matter jurisdiction over the appeal; (2) The record shows that Dole did

not exceed his jurisdiction by ignoring anything relevant to a neutral arbitrator’s

jurisdiction over an appeal under the Act; and (3) The evidence is legally insufficient

to support the trial court’s findings that the City procured the award in arbitration

through fraud, collusion, or by any unlawful means. Mathews argues the 60th

District Court’s judgment should be affirmed because that court “had jurisdiction to

reverse the hearing examiner’s decision and to reinstate James Mathews as a

firefighter for the City of Beaumont.”


                                          15
   II. Analysis

      A. Did Dole, as the Neutral Arbitrator, Acquire Subject-Matter Jurisdiction
         over Mathews’ Appeals?

      In its first two issues, the City argues the evidence conclusively proves that

Dole both acquired and possessed subject-matter jurisdiction over the appeal

Mathews initiated in demanding his appeal be heard by a neutral arbitrator. In

addition to addressing the City’s arguments, we note that Mathews argues this Court

lacks jurisdiction over the appeal in his brief. For that reason, we will also address

that argument after first addressing whether Dole acquired and possessed jurisdiction

over the appeal Mathews filed in the arbitration forum.

      We turn first to the City’s argument that the evidence conclusively proves

Dole acquired subject-matter jurisdiction over Mathews’ appeal. No one disputes

that Mathews demanded that the appeal Mathews filed from Chief Huff’s formal

notice of dismissal be heard by a neutral arbitrator. That said, the parties disagree

about whether the choice Mathews made was informed, meaning they dispute

whether Mathews knew or was aware that he could have appealed Chief Huff’s

decision to the Commission rather than to a neutral arbitrator. The demand Mathews

sent to the Commission includes Mathews’ signature. As we have explained, the

notice to appeal states that Mathews wanted to appeal her decision to “an

independent third party hearing examiner[,]” which is the equivalent of a neutral

                                         16
arbitrator selected under the procedures used to select neutral arbitrators under the

Act. 16 By demanding an appeal before a neutral arbitrator, Mathews triggered the

neutral-arbitrator selection process in the Act. No one claims that procedure was not

followed to select Hays and Dole, the neutral arbitrators who issued the two awards

we discuss here. 17

      According to Mathews (and the trial court based on its findings), the notice of

dismissal Chief Huff gave him in 2008 failed to advise him he had the right under

the Act to appeal before either the Commission or a neutral arbitrator. Indeed, the

Act contains language that requires a municipality’s notice of discipline to inform

the firefighter about his right to appeal.18 But the question is whether the lack of that

information is jurisdictional when the record shows the firefighter was aware of the

options that were available to him under the Act to challenge a disciplinary

suspension or dismissal.

      The trial court’s written findings show the trial court determined that Chief

Huff’s formal notice was defective because she did not include information in the



      16Tex.    Loc. Gov’t Code Ann. § 143.057(d). The Act reflects that the
independent hearing examiner is to be selected by the parties from a list of “neutral
arbitrators[.]” For that reason, we call Dole the neutral arbitrator or the arbitrator in
the opinion since those are the more commonly used terms in opinions referring to
the arbitration process.
       17Id.
       18Id. § 143.057(a).

                                          17
notice that states Mathews could choose to appeal either to the Commission or to a

neutral arbitrator. The trial court’s findings state: “[A]s a matter of law [Chief Huff’s

notice to Mathews in October 2008 dismissing him from the Department] failed to

provide [the] statutory notice [required by the Act.]” The trial court’s findings also

reflect the court found that Mathews’ union, Local 399, is the entity that decided, for

Mathews, where he should file his appeal. But as we have noted, the notice of appeal

that Mathews filed contains his signature—it was not signed by a representative from

Local 399. The trial court works to avoid that fact by finding the notice of appeal

Mathews signed “was prepared for [Mathews] by the Union and Mathews relied on

the Fire Chief and Union’s representations regarding his right to appeal in signing

the letter.” According to the trial court, “[n]o one notified Mathews prior to [the

signing the letter in 2008] that he had two different avenues of appeal, and that each

avenue had very different consequences in regard to appellate review.”

      But none of these findings are supported by the record. Mathews never

testified to these facts when he was in the trial court or while before a neutral

arbitrator. Likewise, Chief Huff never testified that she told Mathews he could

appeal only to a neutral arbitrator. Her letter does not state that he had only one

option in choosing the forum where he wanted to appeal. No other witness in the

proceedings that are in the appellate record shows that Mathews was unaware that

he could appeal to the Commission, and his notice suggests he was fully aware of
                                     18
his rights. In the notice of appeal Mathews sent to the Commission, Mathews cited

the sections in the Act that provide firefighters with options in choosing the forum

where they may appeal. While there is evidence in the record that shows Mathews

consulted Local 399 before deciding where to appeal, none of that evidence shows

that Local 399 was unaware of the rights firefighters have to appeal to either the

Commission or a neutral arbitrator. Instead, the evidence in the record on that point

shows just the opposite, as Mathews, in his live pleadings, alleged that he “elected

that [he] would appeal his indefinite suspension to a Hearing Examiner provided by

the American Arbitration Association” . . . “[b]ecause of the Union’s distrust of the

City of Beaumont’s Civil Service Commission[.]”19

      While Chief Huff’s notice does not contain clear and unambiguous language

regarding the options he had in appealing her ruling, it did notify Mathews that he

should look to the Collective Bargaining Agreement to decide how to proceed. The

formal notice of dismissal she gave Mathews states:

             You, JAMES MATHEWS, have the right to appeal this
      disciplinary suspension pursuant to Article XXXII of the Beaumont
      Firefighters’ Local 399 Contract (Contractual Agreement) for the
      period covering February 13, 2008, to September 30, 2012, existing


      19In  Proctor v. Andrews, 972 S.W.2d 729, 736 (Tex. 1998), the Texas
Supreme Court observed: “It is likely a perception of bias in favor of the City, on
the part of the Civil Service Commission, that prompts officers to request that their
appeal be heard under section 143.057” before neutral arbitrators rather than before
commissioners, who are appointed by a city official, serving on those boards.
                                       19
      between the City of Beaumont and the Beaumont Firefighters Local
      399 or any extension thereof.

Article XXXII, Section 1 A of the Collective Bargaining Agreement provides

firefighters with options in deciding where to file their appeals, as it states:

            An employee who has a grievance concerning disciplinary action
      as defined in Section 1 of this article may choose to file his/her
      appeal/grievance through either the contract grievance procedure or
      through the provisions of TLGC 143 (Civil Service), but not both.

Mathews cited his Chapter 143 rights in the demand he sent to the Commission. His

demand specifically references sections “143.010, 143.053, 143.056 and 143.057”

of the Local Government Code. Section 143.057 provides firefighters the right to

appeal dismissals by the head of the Department to a neutral arbitrator, while section

143.053 is the section that provides a firefighter with the right to appeal to the

Commission. 20

      For essentially the same reasons we explained in 2017 in a mandamus

proceeding that arose from an earlier order of the 60th District Court, which this

court ordered the trial court to overturn, the record shows that Mathews was aware

of the options he had when he chose where he wanted to litigate Chief Huff’s

decision to terminate him from his job. 21


      20See   Tex. Local Gov’t Code Ann. §§ 143.053 (Appeal of Disciplinary
Suspension); 143.057 (Appeals to Hearing Examiners).
       21In the mandamus proceeding, the Court conditionally granted the City’s

petition for mandamus and directed the 60th District Court to vacate an order that
                                      20
      Here, the record conclusively proves that Mathews decided after seeking

advice from his union that it was in his best interest to demand his appeal be heard

by a neutral arbitrator rather than going before a Commission made up of members

selected by the City’s City Manager and later approved by City Council. 22 Assuming

Mathews delegated that decision to Local 399, as the trial court found, Mathews was

bound by his choice since Local 399 was aware that firefighters have options in

choosing where to challenge the City’s decision to suspend or terminate a firefighter

from his job. 23


would have allowed Mathews to change forums by appealing his decision to the
Commission. See In re City of Beaumont, No. 09-17-00304-CV, 2017 Tex. App.
LEXIS 10547, at *1-2 (Tex. App.—Beaumont Nov. 9, 2017, original proceeding)
(explaining the “district court’s order deprives the City of the immediate benefits of
the statutory procedure created to resolve disputes over the suspension of
firefighters”).
       22 Tex. Local Gov’t Code Ann. § 143.006(b).
       23See Los Compadres Pescadores, L.L.C. v. Valdez, 622 S.W.3d 771, 781

(Tex. 2021) (explaining the acts of an agent bind the principal when principal gave
the agent the authority the agent purportedly exercised). The City of Beaumont
Charter provides that the City Manager is “the chief administrative and executive
officer of the City.” Article V, § 1, City Charter (available at City Clerk—City of
Beaumont, last visited Jan. 20, 2022). We judicially notice the City of Beaumont’s
City Charter since the parties did not explain in the trial court or in their briefs who
the City’s “chief executive officer” is under the Charter. See Office of Pub. Util.
Counsel v. Pub. Util. Comm’n of Tex., 878 S.W.2d 598, 600 (Tex. 1994) (“A court
of appeals has the power to take judicial notice for the first time on appeal.”); see
also Tex. R. Evid. 201(b) (allowing a court to judicially notice a fact that is not
subject to reasonable dispute). While we note that Mathews signed a verification to
his motion for summary judgment, which verifies the allegations of fact that he relied
on in his motion for summary judgment, verified pleadings do not raise questions of
fact in a trial under Texas law. Laidlaw Waste Sys., Inc. v. City of Wilmer, 904
                                          21
      We conclude the evidence before the trial court conclusively proves Mathews

made an informed election when he demanded his appeal be heard by a neutral

arbitrator. 24 Our conclusion is consistent with City of DeSoto v. White, 288 S.W.3d

389, 398 (Tex. 2009), where the Texas Supreme Court addressed what happens

when a municipality fails to tell an officer in a formal notice that he can appeal to a

neutral arbitrator in a case that involved a police officer who the record failed to

show was aware that he could have appealed his suspension to a neutral arbitrator

rather than to the Commission. In White, the Supreme Court explained the

municipality’s mistake in notifying the officer of his rights to appeal, while not

containing the information required by the Act, was not a jurisdictional defect that

prevented the arbitration from going forward.25

      In White, the Supreme Court also allowed the officer to change his election,

but it did so on a record where the Court could not determine if the officer knew he

could have chosen to appeal the municipality’s decision to a neutral arbitrator rather

than what he did when he appealed the ruling to that municipality’s commission.

That makes White distinguishable, since the record in this appeal shows that both


S.W.2d 656, 660 (Tex. 1995); Hidalgo v. Surety Sav. & Loan Ass’n, 462 S.W.2d
540, 545 (Tex. 1971). Thus, the trial court could not have relied on any facts in that
verified pleading when resolving Mathews’ appeal. Id.
       24See Valdez, 622 S.W.3d at 781; City of Keller v. Wilson, 168 S.W.3d 802,

816 (Tex. 2005).
       25City of DeSoto v. White, 288 S.W.3d 389, 400 (Tex. 2009).

                                         22
Mathews (and his union) were aware that Mathews had the right to challenge the

City’s decision by appealing to either of those forums. 26

      The trial court’s remaining findings of fact are immaterial to the issue of

whether Dole had subject-matter jurisdiction over the appeal that Mathews filed in

demanding that his appeal be heard by a neutral arbitrator. While the trial court’s

written findings state that court relied on Chief Huff’s 2011 inter-office memo as the

relevant notice of dismissal, the memo Chief Huff sent Mathews does nothing more

than reinstate her decision from 2008 after this Court, in Mathews I, vacated Hays’

order, which had required the City to put Mathews back on the job. Mathews did not

appeal Mathews I to a higher court. On remand of Mathews I, the trial court ordered

the parties to return to arbitration in light of this Court’s judgment in Mathews I.

Because the decision Chief Huff made in 2011 reinstating her 2008 order of

dismissal is not relevant to the jurisdictional issues that were before the 60th District

Court, the trial court erred when it relied on that memo as the charging document

that was relevant to Mathews’ appeal.27 Stated another way, after this Court vacated



      26Id.   at 401.
      27Mathews    I, 2011 Tex. App. LEXIS 7059, *6 (“Because the hearing
examiner’s decision exceeded his jurisdiction, the decision is void.”). Tex. R. App.
P. 43.2(d) (authorizing remands); see also Kissman v. Bendix Home Sys., Inc., 587
S.W.2d 675, 677 (Tex. 1979) (denying remand where remanding would not restore
the parties to the positions they occupied before the appeal when they were in the
trial court).
                                         23
Hays’ order in 2011, the City had every right to reinstate its earlier decision since

this Court vacated Hays’ order and declared it void. 28 Consequently, Dole acquired

the jurisdiction necessary to render a final and binding award under the Act. 29

      Next, we turn to Mathews’ argument asserting this Court does not have

jurisdiction over the City’s appeal. He’s mistaken. The authority appellate courts

have to decide appeals is derived from article 5, Section 6(a), of the

Texas Constitution.30 Under the authority the people delegated to the Legislature,

the Legislature gave intermediate appellate courts “jurisdiction of all civil cases

within its district of which the district courts or county courts have jurisdiction when

the amount in controversy or the judgment rendered exceeds $250, exclusive of

interest and costs.”31 The appellate jurisdiction of the Ninth Court of Appeals

extends to all district courts in Jefferson County among other counties where the

Legislature authorized parties to file appeals that are heard in this Court.32 No one

claims here that the trial court’s judgment awarding Mathews back pay and




      28Id.
      29See   Tex. Loc. Gov’t Code Ann. § 143.057(b), (c) (making the hearing
examiner’s decision “final and binding” when the officer exercises his option to
appeal to an independent hearing officer).
       30Tex. Const. art. V, § 6(a) (providing that appellate courts “shall have such

other jurisdiction, original and appellate, as may be prescribed by law”).
       31Tex. Gov’t Code Ann. § 22.220(a) (Supp.).
       32Id. § 22.201(j) (Supp.).

                                          24
reinstating him to his position with the Department is a judgment that awards relief

in a sum smaller than $250, exclusive of interest and costs.

      Because the evidence conclusively proves that Dole acquired and possessed

subject-matter jurisdiction over the appeal Mathews filed in the arbitration forum,

we hold the trial court erred in concluding that Dole did not have jurisdiction over

the appeal. Accordingly, we sustain issues 1 and 2 to the extent they argue the record

conclusively shows Dole acquired and possessed subject-matter jurisdiction over

Mathews’ appeal.

      B. Did Dole, as a Neutral Arbitrator, Exceed His Jurisdiction in Deciding
         Mathews’ Appeal?

      In issues 1-2, and 9-10, the City argues the trial court erred in finding that

Dole exceeded his jurisdiction when rendering a final award. In issue 12, the City

argues the 60th District Court exceeded its jurisdiction by overturning the award and

choosing to replace the arbitration award with one of its own.

      First, we will address the City’s arguments claiming the evidence is legally

insufficient to support the trial court’s findings that Dole exceeded his jurisdiction

in deciding the appeal. Under the Act, neutral arbitrators exceed their jurisdiction

when they conduct the proceedings in a manner “not authorized by the Act or [a

manner that is] contrary to it, or when they invade the policy-setting realm protected



                                         25
by the nondelegation doctrine.”33 According to the City, Dole based his award on

the evidence he heard during the two-day final hearing he conducted in May 2012.

The City concludes the Act allows neutral arbitrators to consider evidence they admit

in final evidentiary hearings in an arbitration proceeding, which is all that Dole did.

While the City acknowledges it filed a pretrial motion, which is accompanied by

many of the same exhibits that Dole later admitted into evidence, the City contends

the Act authorizes neutral arbitrators to conduct pretrial hearings and to rule on

pretrial motions. The City concludes that in choosing to conduct a pretrial hearing

on the City’s motion Dole did nothing to violate the Act or the non-delegation

doctrine, a doctrine that permits the Legislature to create the rules of the road in how

arbitration proceedings are to be handled under the Act. 34

      Turning to the trial court’s finding that the City violated the Act by filing a

pretrial motion and Dole violated the Act by conducting a hearing on it, we turn to

what the Act says about whether arbitrators may conduct pretrial hearings. The Act

allows parties to file pretrial motions, but it also requires that the parties to the

arbitration serve all parties with their pretrial motions prior to hearing such

motions. 35 Importantly, the Act provides: “[I]t shall not be a violation [of the Act]


      33Cityof Waco v. Kelley, 309 S.W.3d 536, 542 (Tex. 2010) (cleaned up).
      34See City of Keller, 168 S.W.3d at 816.
      35Tex. Local Gov’t Code Ann. § 143.1018(a) (providing that notwithstanding

the Act’s prohibitions on ex parte communications, “it shall not be a violation for
                                        26
for either party to file written briefs or written motions in the case if copies were

served on the opposing party.”36 Thus, the City did nothing wrong by filing a pretrial

motion since the certificate of service it filed to accompany the motion states the

City served the motion on Mathews’ legal representative. In turn, Dole did not

violate the Act by conducting a hearing on the City’s motion, given that it was served

on all parties prior to the hearing. Nothing before the trial court shows that Mathews

has ever claimed his legal representative was not properly served with the City’s

motion, including all exhibits attached to the motion. The transcript from the pretrial

hearing is in the record, and it shows that Dole conducted the hearing in May 2012

and that Mathews’ legal representative attended the hearing for Mathews. During

the hearing, the representative never claimed that the City failed to properly serve

him with the pretrial motion or the exhibits that were attached to the motion. Instead,

Mathews’ representative told Dole that he had filed a reply to the City’s motion, and

he asked Dole whether Dole had received a copy. Dole told Mathews’ representative

that he had received it. The representative did not provide an affidavit or testify that

he was never served with the City’s motion, or the exhibits attached to it based on

the record the parties created below.



either party to file written briefs or written motions in the case if the copies were
served on the opposing party”).
       36Id.

                                          27
      Next, we examine the record to determine if it shows that Dole based his

award on any evidence admitted outside the final hearing, a hearing he conducted

over a two-day period in May 2012. Mathews’ theory claiming that Dole exceeded

his jurisdiction by deciding the case on evidence not admitted in the hearing hinges

on what the record shows Dole considered when rendering the final award. The

decision Dole issued reflects he based his ruling on his conclusion that Mathews did

not testify truthfully about what occurred after confronting Freeman after the two

men stopped their trucks near Interstate 10. Instead, as the sole finder of facts, Dole

chose to credit Deputy Jackson’s testimony about what he said he saw along with

the other evidence, also admitted during the two-day final hearing, that shows

Mathews struck Freeman with his fist rather than choosing to rely on testimony that

Mathews presented to support his claim that he never struck Freeman with his fist

following the rear-end collision involving the two men that occurred in June 2008.

As factfinders, neutral arbitrators are the sole judges of the admissibility of the

evidence and the weight and credibility to be given the evidence admitted during a

final hearing. 37 We only note what Deputy Jackson and others said during the two-

day hearing to show that Dole made his decision on the evidence admitted in the


      37Id. at
             § 143.057(j) (placing admissibility of evidence, credibility, and weight
to give evidence in the hands of the neutral arbitrator and outside the scope of a
court’s exercise of the powers given by the Legislature to courts to review such
awards).
                                       28
hearing to explain why the trial court’s finding that he decided the case by relying

on evidence not ever admitted in the final hearing.

      While the trial court conducted a legal and factual sufficiency review, the

Legislature did not authorize the courts, in appeals from arbitration awards under the

Act, to do so, but instead chose to restrict the review in the courts to jurisdictional

grounds and claims the award was procured by fraud, collusion, or through the use

of other unlawful means.38

      Here, no reasonable factfinder could have concluded that Dole based his

award on evidence never admitted in the final two-day hearing. While ten witnesses

testified in the final arbitration hearing in May 2012, Deputy Constable Jackson and

Mathews were the only witnesses who testified in the final hearing that they knew

what happened on the access road to Interstate 10 after Freeman and Mathews

stopped their trucks. Freeman, who gave police a written statement, did not testify

in the hearing because he died of an unrelated cause before that hearing occurred.

Certainly, no one disputes that Dole admitted the written statement that Freeman

gave the police the day of the altercation in the final hearing. But Mathews persuaded

the trial court that Dole could not rely on that evidence because it would have been

inadmissible in a court. But the Legislature placed the admissibility of evidence



      38Id.   (providing for a restricted scope of review in the courts).
                                            29
outside the scope of what it authorized district courts to review when deciding

whether to overturn arbitration awards that a party obtained under the procedures in

the Act. Dole also admitted a total of thirty-one exhibits into evidence in the final

hearing, and the trial court had no authority to second guess Dole’s ruling admitting

or excluding exhibits in the two-day hearing Dole conducted as the neutral arbitrator

in resolving the appeal Mathews demanded be heard and decided by that forum.

      Dole’s written award explains why he decided the case for the City in

upholding Chief Huff’s decision to terminate Mathews from the Department. The

decision turned on the assessment Dole made in the hearing on the evidence he

admitted during the two-day final hearing. While Mathews and Deputy Jackson gave

conflicting versions about what occurred, Dole chose to credit Deputy Jackson’s

account over the account Mathews gave in the two-day hearing, as the award

explains: “Jackson’s testimony and written report are devastating to [Mathews’]

credibility[.]”

      The Act makes neutral arbitrators—not trial courts—the exclusive judge of

the admissibility and weight to give the evidence admitted in the arbitration’s final

hearing. 39 Here, the written findings the trial court signed shows that court



          § 143.057(c) (making the neutral arbitrator’s award in a Civil Service
      39Id.

Act appeal “final and binding” on both parties absent exceptions discussed in the
opinion, which do not apply on the record presented here).
                                       30
misunderstood the limited role it was given in reviewing neutral arbitrators’ awards

under the Act. We need point to only three of the trial court’s findings to demonstrate

the point, findings 124, 125, and 142. In these, the trial court found:

              124: “At all material times on June 9, 2008, . . . Mathews
              did not use his fist(s) to ‘punch’ Freeman.”
              125. “Mathews did not illegally touch or civilly assault
              Freeman.”
              142. “Mathews did not attack or beat or hit Freeman[.]”

The trial court made 217 separate findings of fact, but all are either immaterial or

completely inconsistent with the trial court’s record, a record that is nearly 5,000

pages long. We selected the above findings only to demonstrate how the trial court

used the wrong standard when it reviewed the award issued by Dole. 40

      As a matter of law, we conclude the record proves Dole did not exceed his

jurisdiction in the manner he conducted the arbitration proceedings.41 We further

conclude that Dole’s written award explains the basis for his decision and the result.

For that reason, we overrule Mathews’ argument claiming Dole acted contrary to the

Act because he did not include language in his award like the language the Act

requires of Commissions when they issue awards under the Act. 42 The section

Mathews relies on to support his argument that the award does not contain findings


      40Id.§ 143.057(j).
      41Id.§ 143.010(g); § 143.057(f); City of Pasadena v. Smith, 292 S.W.3d 14,
20 (Tex. 2009); City of Keller, 168 S.W.3d at 814-816.
      42Compare Tex. Loc. Gov’t Code Ann. § 143.053(3), with id. § 143.057(d).

                                        31
required by the Act relies on section 143.053 of the Act, which applies to awards by

commissions, it does not apply to awards of neutral arbitrators, which are issued

pursuant to section 143.057 of the Act. 43 Section 143.053’s requirement of this

language does not apply since it is well-settled that “‘[w]hen the Legislature includes

a right or remedy in one part of a code but omits it in another, that may be precisely

what the Legislature intended,’” . . . “‘we must honor that difference.’”44

      Finally, Mathews argues (and the trial court found) that Dole exceeded his

jurisdiction by refusing to allow Mathews to change forums and appeal to the

Commission rather than to a neutral arbitrator. In Part II A of the opinion, we

explained why Mathews made an informed election in 2008 when he appealed to a

neutral arbitrator. For similar reasons on a more developed record, his argument

lacks merit here. In conclusion, the 60th District Court’s order and final judgment

has deprived the City of the statutory benefit of an efficient and speedy resolution of

disputes with a member of the City’s fire department by creating delays in the final

resolution of the dispute for what is now more than thirteen years.45



      43Id.
      44White,  288 S.W.3d at 396 (quoting PPG Indus. Inc. v. JMB/Houston Ctrs.
Partners Ltd. P’ship, 146 S.W.3d 79, 84 (Tex. 2004)).
       45In 2017, the Court made a similar observation, stating: “In Mathews’ case,

the district court’s order deprives the City of the immediate benefits of the statutory
procedure created to resolve disputes over the suspension of firefighters.” In re City
of Beaumont, 2017 Tex. App. LEXIS 10547, at *15.
                                           32
      To the extent the City argues the evidence is legally insufficient to support the

trial court’s findings and conclusion that Dole exceeded his jurisdiction when

rendering a final award, we sustain issues 1-2, and 9-10. 46

      C. Does the Evidence Support the Trial Court’s Findings that the City
         Procured Dole’s Award by Fraud, Collusion, or Other Unlawful Means?

      Three of the City’s issues, issues 4, 7, and 10, argue the evidence is legally

insufficient to support the trial court’s findings and conclusion that the City procured

the award through fraud, collusion, or by using other unlawful means. In Part II A

of the opinion, we explained why the City did nothing unlawful by filing a pretrial

motion with exhibits, and that Dole did nothing wrong in conducting a hearing on

that motion. While the trial court said doing those things was unlawful, that the

findings are contrary to the law, as the Act allows parties to file pretrial motions, and

it allows arbitrators to conduct pretrial hearings on them when the motion was served

on the parties to the arbitration before the motion was heard.




      46While   not relevant to the opinion, we note the outcome Mathews sought in
the arbitration challenging Chief Huff’s decision asked the arbitrator to overturn her
decision and to reinstate him to his position with the Department. Had that been the
result of this arbitration instead of the one that occurred, and had the 60th District
Court overturned the award, the law would require us to reverse a ruling by the 60th
District Court to overturn the arbitrator’s decision and uphold the award had it
favored Mathews rather than the City.
                                           33
      The trial court’s other material findings, not yet addressed, relate to that

court’s findings of fraud and collusion. 47 In its written findings, the trial court found

the City committed fraud by choosing not to introduce evidence in the final hearing

to show that Mathews was acquitted of committing the aggravated assault the State

charged him with based on conduct that occurred on June 9, 2008 when the criminal

case against Mathews went to trial in 2009.48 According to the City, that evidence is

legally insufficient to support the trial court’s finding on grounds of either fraud or

of collusion.

      As relevant here, arbitration proceedings under the Act are adversarial. We

find nothing in the Act that requires either party to present any particular evidence

in the adversarial proceedings contemplated by the Act, whether favorable to a party

or not. 49 When examining the trial court’s record, we discovered the City had in fact

presented the judgment of acquittal during the final arbitration hearing even though

the trial court’s findings reflect it did not and based on that finding ruled the City



      47 The trial court’s fraud and collusion findings relate solely to the trial court’s
finding that the City failed to present evidence in the final hearing. There are no
separate evidentiary findings on a collusion theory or evidence supporting one
presented to the trial court in the trial. But because the trial court treated fraud and
collusion as a single claim, we follow suit.
      48 The record shows the 252nd District Court rendered a judgment of acquittal

when Freeman, the complaining witness, failed to appear for the trial without hearing
any of the other evidence in the case.
      49Tex. Loc. Gov’t Code Ann. §§ 143.001-.363.

                                            34
committed fraud. So even were it accurate that the City should have but did not

introduce the judgment of acquittal in the final hearing (and we think it’s not), the

record would still not support the trial court’s finding or its conclusion. To allow the

parties to easily locate the judgment of acquittal that appears in the record created in

the final hearing conducted before Dole, we note it can be found at page 2500 of the

Clerk’s Record. The judgment of acquittal is among a larger group of exhibits that

the City introduced, and that Dole admitted into evidence, in the final hearing.

      Moreover, the City did not rely on its claim that Mathews was convicted of a

crime as the reason for justifying Chief Huff’s decision. Instead, in the final hearing,

the City relied on the other three grounds Chief Huff provided to Mathews to justify

her decision to terminate him from his job, grounds that include Mathews’ alleged

violation of Fire Department Rules. The City was entitled to rely on Mathews’

conduct, meaning the fact he struck Freeman, in the final hearing to prove he violated

the Department’s rules of conduct even though he was acquitted of aggravated

assault, as alleged in the indictment from a Jefferson County Grand Jury. Even so,

Mathews’ conduct following the rear-end collision was still relevant in the hearing

the arbitrator conducted in May 2012, as the Act provides: “Acquittal or dismissal

of an indictment or a complaint does not mean that a fire fighter or police officer has




                                          35
not violated civil service rules and does not negate the charges that may have been

or may be brought against the fire fighter or police officer by the department head.”50

      The trial court’s findings show that court found the City engaged in fraud by

relying on evidence proving Mathews struck Freeman with his fist in the final

arbitration hearing conducted in May 2012. That ruling, like many others already

discussed, is completely inconsistent with what the Act provides in proving an

officer violated a department rule. 51 Dole’s decision even shows that he did not rely

on Chief Huff’s allegations claiming that Mathews was convicted of a crime when

the evidence in the trial shows that was not the case. Dole’s award states: The claim

Mathews was convicted of a crime “disappeared when the criminal proceedings

against [Mathews] were dismissed.”

      To the extent the City argues the evidence is legally insufficient to support the

trial court’s finding that the City procured the arbitration award by fraud, through

collusion, or through the use of other unlawful means, issues 4, 7, and 10 are

sustained.

   III. Conclusion

      Under Texas law, an “appeal from a hearing examiner’s decision is limited to

grounds that the examiner was without jurisdiction, exceeded his jurisdiction or that


      50Id.   § 143.056(f)
      51Id.

                                          36
the examiner’s order was procured by fraud, collusion, or other unlawful means.”52

The 60th District Court ignored these restrictions and chose to replace the

arbitrator’s conclusions about what the evidence shows with a conclusion and award

of its own. But the Legislature gave that right to neutral arbitrators, as the sole finder

of the facts by placing the arbitrator’s award well outside the boundaries of a factual

or legal sufficiency review. While perhaps the trial court preferred a result different

from the arbitrator based on the same evidence, the Act gave the district court no

right to mandate the ruling it preferred by purporting to couch its ruling in language

tracking the limited scope of review provided by the Act. Here, the record contains

conclusive evidence showing the arbitrator had jurisdiction over Mathews’ appeal,

did not exceed his jurisdiction by deciding Mathews was not a credible witness while

finding Deputy Jackson was, and did not exceed his jurisdiction in any manner by

rendering the award under consideration here.

       While we have not addressed arguments the City raises in seven of its issues

(issues 3, 5, 6, 8, and 11-13), none of its arguments in those issues, if not addressed

in the issues we did address, offer the City any greater relief than that we conclude

it is entitled to receive based on the arguments it raises in issues 1,2, 4, 7, 9, and 10.53

Accordingly, based on the Court’s discussion in those six issues, we render judgment


       52Kelley,   309 S.W.3d at 550.
       53Tex. R.   App. P. 47.1.
                                            37
in the City’s favor. We further order the arbitration award issued by Richard F. Dole,

Jr. in AAA Number 70 390 0082 11 confirmed, and we render judgment enforcing

that award. Finally, we order Mathews’ appeal dismissed with prejudice, since that

is the relief the arbitrator awarded in the final and binding award that he issued more

than nine years ago, in 2012. 54

      REVERSED AND RENDERED.


                                                     _________________________
                                                          HOLLIS HORTON
                                                               Justice



Submitted on November 29, 2021
Opinion Delivered February 3, 2022

Before Golemon, C.J., Kreger and Horton, JJ.




      54Tex.   R. App. P. 43.2(c) (authorizing intermediate appellate courts to
“reverse the trial court’s judgment in whole or in part and render the judgment that
the trial court should have rendered”).
                                         38